                             Case 20-20169-RAM               Doc 50       Filed 02/23/21        Page 1 of 1

                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
  RE:      Arminda Cespedes                                                                         Case Number 20-20169-RAM

        TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION

  The Trustee reviewed this case and found the following deficiencies remain unresolved from the Trustee’s letter
  requesting documents and prior deficiencies and thus objects as follows (If this case is dismissed, this deficiency
  is an objection to reinstatement until all documents are received or all issues are addressed):
  WRITTEN RESPONSE TO ISSUES RAISED AND/OR DOCUMENTS REQUESTED MUST BE RECEIVED
  BY 5PM AT LEAST FIFTEEN DAYS (NOT INCLUDING HOLIDAYS) PRIOR TO THE CONFIRMATION
  HEARING TO AVOID DISMISSAL. Please note: documents that were not timely filed/received by the trustee
  may not be considered as there is not sufficient time for an additional review of this case. Call the Trustee's case
  administration department prior to “re-sending” documents. The Trustee reserves the right to raise additional
  objections UNTIL all documents are timely provided to the Trustee and reviewed for possible issues raised and
  additional documents needed.

  The debtor or debtor’s attorney must appear at the confirmation hearing even if they pre-hear with the Trustee.
  The debtor may be dismissed for failure to fund the plan if they are delinquent in payments. The Court may
  dismiss this case if no one appears to represent the debtor at the confirmation hearing.
  IMPORTANT NOTICE: IF THE DEBTOR(S) OBJECTS TO THE TRUSTEE'S RECOMMENDATION, THE
  DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK TO AN ATTORNEY
  BEFORE 2PM THE LAST BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO SEEK A
  RESOLUTION OR THE RECOMMENDATION WILL BE DEEMED UNCONTESTED BY THE DEBTOR.
  ===============================================================================
  Recommendation for March 9, 2021 hearing. (Call the Trustee's case administration department prior to
  "re-sending" documents)                     REVIEWED DOCUMENTS RECEIVED BY 2/19/2021

  BAR DATE: 11/27 (LF 76 not filed)
  2A Plan served 11/20
  If Counsel for the Debtor(s) appears at confirmation, confirms service, and agrees on the record:
  Dismiss unless resolved on or before 3/11: Remains unresolved from 1/12 a) increase Chapter 7 by gift to
  $15,016.40




I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor’s attorney or by U.S. First Class
pre-paid Mail on the pro se debtor on the same day filed with the Court.
                                               Submitted by
                                               NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE
                                               P.O. BOX 279806, MIRAMAR, FL 33027, (954) 443-4402
